PER CURIAM.
Darryl Lamont Hunter appeals the district court’s order accepting a magistrate judge’s recommendation to dismiss without prejudice his 42 U.S.C. § 1983 (2000) complaint for failure to show proof of service of process on the Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hunter v. Marsee, No. CA-02-886-020BD (D.S.C. May 28, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.